Dismissed and Memorandum Opinion filed September 12, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00233-CV

                 BONG-BONG TINO CENTENO, Appellant
                                        V.
                        EDEN G. CENTENO, Appellee

                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-68476

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed, April 10, 2019. The clerk’s record
was filed May 10, 2019. The reporter’s record was filed June 28, 2019. No brief
was filed.

      On August 6, 2019, this court issued an order stating that unless appellant
filed a brief on or before August 30, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                      PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                         2